Citation Nr: 0738415	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-23 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected sarcoidosis.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from April 1984 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied in pertinent part the 
veteran's claims for service connection for a neck 
disability, for a right shoulder disability, to include as 
secondary to a neck disability, and for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected sarcoidosis.  The veteran disagreed with this 
decision in September 2003.  He perfected a timely appeal in 
June 2004 and requested a Travel Board hearing which was held 
at the RO in December 2006 before the undersigned Acting 
Veterans Law Judge.

The issues of entitlement to service connection for a neck 
disability and for a right shoulder disability, to include as 
secondary to a neck disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

The veteran experienced gastroesophageal reflux during active 
service; there is no objective evidence that the veteran's 
current GERD was caused or aggravated by service, to include 
his service-connected sarcoidosis.


CONCLUSION OF LAW

Gastroesophageal reflux disease (GERD) was not incurred in or 
aggravated by service, including as secondary to service-
connected sarcoidosis.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the veteran's claim for service connection 
for GERD, to include as secondary to service-connected 
sarcoidosis, the RO provided the appellant with notice of the 
VCAA's requirements in October 2004.  The RO also provided 
the appellant with notice of the Dingess requirements in 
March 2006.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence, and Pelegrini, 18 Vet. App. at 112, requesting the 
claimant to provide evidence in his or her possession that 
pertains to the claims.  

Although these notices were issued after the February 2003 RO 
decision that is the subject of the current appeal, the Board 
finds that failure to satisfy the duty to notify in that 
regard is not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  The 
appellant has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  As the claim 
for service connection for GERD, to include as secondary to 
service-connected sarcoidosis, is denied herein, no new 
disability rating or effective date for an award of benefits 
will be assigned.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess, supra.   

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  The veteran also was afforded 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file.  

VA need not conduct an examination with respect to the claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  In disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, those standards are not met 
in this case.  The competent evidence does not indicate that 
the claimed disability may be associated with the veteran's 
service or with another service-connected disability those 
standards are not met in this case.  

Thus, VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claim at this time.

Secondary Service Connection for GERD

The veteran essentially contends that he incurred 
gastroesophageal reflux disease (GERD) during active service.  
Alternately, he contends that he incurred GERD as a result of 
his service-connected sarcoidosis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

A disability which is proximately due to or aggravated by a 
service-connected disease or injury shall be service-
connected.  71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310 (2007)).  Under 38 C.F.R. § 3.310, 
secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995). "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 
309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability. 38 C.F.R. §§ 3.303, 3.310.

As noted, the veteran was completely clinically normal and 
denied any relevant medical history at his enlistment 
physical examination in April 1984.

In October 1984, the veteran complained of feeling nauseous 
but denied vomiting or loss of appetite.  Objective 
examination showed a round and soft abdomen that was not 
tender to palpation with no masses or rebound and present 
bowel sounds.  The assessment was viral gastritis.

In February 1985, the veteran complained of nausea that had 
lasted for 2 days.  He denied vomiting or diarrhea.  The 
assessment included early gastritis.

The veteran complained of mild epigastric pain and nausea 
that had lasted for 2 days in May 1985.  He denied any food 
intolerance.  Objective examination showed diffuse abdominal 
tenderness.  The assessment was gastritis.

Following an upper gastrointestinal series and barium swallow 
in June 1989, there was marked reflux of the barium and no 
esophagitis, hiatal hernia, abnormal filing defects, or 
diverticula.  The barium filled stomach was normal in 
appearance with no gastric or duodenal ulcerations.  The 
impressions included gastroesophageal reflux.

The veteran's abdomen was completely clinically normal on 
periodic physical examination in September 1991 and at his 
separation physical examination in November 1991.

VA clinical records show that, following outpatient treatment 
in December 2000, the impressions included GERD.  

On VA outpatient treatment in May 2002, the veteran 
complained of nausea with exertion.  Objective examination 
showed a soft, non-tender, non-distended abdomen with normal 
bowel sounds.  The assessment included GERD.  Following 
subsequent VA outpatient treatment in August 2003, January 
2004, and May 2006, the impressions again included GERD.

The Board finds that the preponderance of the evidence is 
against the veteran's service connection claim for GERD, to 
include as secondary to service-connected sarcoidosis.  
Although the veteran was treated for various gastrointestinal 
complaints, including gastroesophageal reflux, on several 
occasions during active service, his service medical records 
do not show that these complaints were related to his in-
service diagnosis of and treatment for sarcoidosis.  More 
importantly, the veteran's in-service gastrointestinal 
complaints were resolving by September 1991, as there was no 
clinical evidence of any gastrointestinal problems at that 
time or at the November 1991 separation physical examination.  
Given that the veteran was clinically normal at service 
separation, whatever gastrointestinal problems he experienced 
during active service had resolved.  

There is no objective medical evidence that the veteran's 
currently diagnosed GERD is related to an incident of or 
finding recorded during active service; thus, the Board finds 
that a review of the record, which reveals that the veteran's 
in-service gastrointestinal problems had resolved by service 
separation and that there is no competent evidence showing a 
medical nexus between service and the veteran's currently 
diagnosed GERD, warrants the conclusion that a remand for a 
medical opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4); McLendon, supra.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the Board observes 
that the veteran has asserted that he has been treated 
consistently for "reflux problems" (or GERD) since service 
separation.  Although the Board does not dispute the 
veteran's sincerity, it appears that he was first treated for 
GERD in December 2000, or more than 9 years after his service 
separation in November 1991.  With respect to negative 
evidence, the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  More importantly, none of the veteran's post-
service treating physicians related his GERD to an incident 
of or finding recorded during active service, including as 
due to service-connected sarcoidosis.

Additional evidence in support of the veteran's secondary 
service connection claim for GERD is his own lay assertions 
and December 2006 Travel Board hearing testimony.  As a lay 
person, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Absent any objective medical evidence linking the veteran's 
GERD to an incident of or finding recorded during active 
service, service connection is not warranted on a direct 
basis.  Similarly, without objective medical evidence that 
the veteran's GERD was caused or aggravated by his service-
connected sarcoidosis, service connection also is not 
warranted on a secondary basis.  See Allen and Watson, both 
supra.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to service-connected 
sarcoidosis, is denied.


REMAND

A review of the claims file shows that the veteran injured 
his neck as a result of a motor vehicle accident while on 
active service in October 1989.  At that time, the diagnosis 
was cervical strain.  Following service separation, the 
veteran was treated for torticollis of the cervical spine, 
multilevel chronic disc degeneration with multilevel 
degenerative disc bulging of the cervical spine, and an 
exacerbation of chronic neck pain.  In January 2004, the VA 
examiner concluded that there was nothing to suggest "new" 
etiology for the veteran's complaint of neck pain.  That 
opinion does not address whether the veteran's currently 
diagnosed neck disability is related to an incident of or 
finding recorded during active service.  Thus, on remand, the 
veteran should be scheduled for VA examination to include a 
nexus opinion as to whether his current neck disability is 
related to active service.  See 38 C.F.R. § 3.159(c)(4); 
McLendon, supra. 

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.  He testified at his December 2006 
Travel Board hearing that he was currently receiving VA 
treatment for his claimed disabilities.

The veteran also contends that he incurred a right shoulder 
disability during active service, including as due to his 
claimed service-connected neck disability.  As the veteran's 
service connection claim for a neck disability must be 
remanded, adjudication of the veteran's service connection 
claim for a right shoulder disability, to include as 
secondary to a service-connected neck disability, should be 
deferred pending readjudication of the veteran's service 
connection claim for a neck disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for a neck disability since 
his separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and likely 
etiology of his claimed neck disability.

The claims folder must be made available 
to the examiner for review prior to the 
examination.  

Based on the examination and review of the 
record, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
neck disability began during service or is 
causally linked to any incident or finding 
recorded during service.

3.  Thereafter, readjudicate the issues of 
entitlement to service connection for a 
neck disability and for a right shoulder 
disability, to include as secondary to a 
service-connected neck disability.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided an SSOC 
which addresses all evidence associated 
with the record since the last SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


